Citation Nr: 1426064	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 9, 2009, for a 100 percent rating for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) with bipolar 2 disorder and hypomanic (previously evaluated as schizophrenic reaction, recovered).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1949 to August 1952.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony in support of his claim at a hearing at the RO in January 2012 before the undersigned Veterans Law Judge.  He also earlier had testified at a June 2010 hearing before a local Decision Review Officer (DRO).  Transcripts of both hearings are in the claims file, so of record.

In March 2012, the Board issued a decision denying an effective date earlier than November 18, 2009 for service connection for tinnitus but granting a slightly earlier effective date for a 100 percent disability rating for the psychiatric disability, from November 18, 2009 to September 9, 2009.

The Veteran appealed the Board's March 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion asking the Court to vacate the Board's decision - but only to the extent it had denied entitlement to an effective date earlier than September 9, 2009, for the 100 percent rating for the psychiatric disability.  The parties asked the Court to remand this portion of this claim to the Board for readjudication consistent with the instructions in the Joint Motion for Partial Remand (JMR).  The Court granted the JMR in an Order issued later in November 2012 and since has returned the file to the Board.

Even before previously adjudicating this claim, the Board had advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not file a claim for an acquired psychiatric disability within a year of his discharge from service in August 1952, meaning by August 1953; rather, he filed his initial claim for this disability on August 3, 1955.

2.  But contrary to the Board's prior holding, the RO's October 1955 rating decision resultantly granting service connection for schizophrenic reaction, recovered, and assigning an initial 0 percent rating retroactively effective from August 3, 1955, the date of receipt of this claim, never became a final and binding determination since he was not properly notified of that decision as specifically concerning that grant of service connection for this particular disability and the initial rating and effective date assigned for it.

3.  That notwithstanding, the earliest indication his acquired psychiatric disability warranted a 100 percent rating was September 9, 2009, so not until many years later (indeed decades).

4.  Because, however, he had been hospitalized for between six months to one year for his psychiatric disability while on active duty in the military, he was entitled to an initial 30 percent rating from August 3, 1955, the date he filed his initial claim for this disability, until August 3, 1956, so for the next year, rather than just a 0 percent rating.  He was then entitled to a 10 percent rating upon termination of that temporary 30 percent rating.



CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than September 9, 2009, for the 100 percent rating for the acquired psychiatric disability.  38 U.S.C.A. § 5101, 5110(b)(1) (West 2002); 38 C.F.R. § 3.1, 3.159, 3.160, 3.400, 4.130, Diagnostic Code (DC) 9211-9411 (2013).

2.  But the criteria are met for a 30 percent rating (rather than just a 0 percent rating) for this acquired psychiatric disability - albeit just from August 3, 1955 to August 3, 1956, and then a 10 percent rating until the 100 percent rating as of September 9, 2009.  Schedule for Rating Disabilities (1945 ed.) (codified as amended at Pub. L. No. 7-7/46), DC 9000-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

A December 2009 letter provided all notice required under the VCAA, including insofar as notifying the Veteran of VA's general criteria for rating service-connected disabilities and determining the effective date of benefits, providing examples of the types of evidence that might tend to support the claim, and informing him of his and VA's respective responsibilities in obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The letter was followed by adequate time for the Veteran to submit information and evidence in response before readjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  So all required notice has been provided.


Regarding the additional duty to assist the Veteran with his claim, his service treatment records (STRs), post-service VA treatment records, and private treatment records have been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.  VA examinations were performed in September 1955, December 2009, and April 2010 that included consideration of his medical history and set forth findings enabling the Board to make fully informed decisions on this claim - including as concerning the severity of this disability in years past when keeping in mind that this appeal concerns his purported entitlement to the highest possible schedular rating for this disability (100 percent) as of an earlier effective date.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  Accordingly, VA's duty to assist has been satisfied, as well.

The Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II. Analysis

The Veteran contends he is entitled to the maximum possible 100 percent rating for his acquired psychiatric disability dating back to his discharge from the military, not just as of September 9, 2009.

Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.

On August 3, 1955, so approximately three years after his separation from service, the Veteran filed his initial claim of entitlement to service connection for an acquired psychiatric disorder ("nervousness") and for two other disabilities.  An October 1955 rating decision granted his claim for a psychiatric disorder but characterized it as schizophrenic reaction, recovered, based on an in-service diagnosis and treatment.  An initial 0 percent (i.e., noncompensable) rating was assigned retroactively effective as of August 3, 1955, the date of receipt of his claim for this disability.  As he did not file his claim within a year of separating from service, the earliest possible effective date for his service-connected acquired psychiatric disability (regardless of the actual diagnosis) is the date of his eventual claim - which, as mentioned, was on August 3, 1955.  And as he already has been awarded this effective date, an even earlier date is not warranted.

But the October 1955 letter notifying him of the decision regarding his other two contemporaneously filed claims did not state he was also granted service connection for schizophrenic reaction and that he had received that initial 0 percent rating and effective date.

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  

The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West , 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In a precedent decision, the Court has held that a claim for service connection was "implicitly denied" when there was recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); and see Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (identifying four factors for consideration when determining whether a claim was implicitly denied:  (1) "the specificity or . . . relatedness of the claims;" (2) whether the "adjudication allude[d] to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied;" (3) "the timing of the claims;" and (4) whether "the claimant is represented.").  Implicit denial terminates a pending claim.  See Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009) (the key question in the inquiry for the "implicit denial rule" is the reasonable person standard and "implicit denial rule" does not violate the due process right to receive fair notice of 

the RO's decision denying the claim); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (where more than one claim is filed and the RO's decision acts on one of the claims, but fails to specifically address one claim, the claim not addressed is deemed as denied).

Here, though, this situation is different in that the Veteran's was not notified that his claim for service connection was granted, whereas in Ingram and Cogburn the Veterans' claims instead were denied.  So contrary to its prior decision, the Board finds that, as the Veteran did not receive proper notice of the grant, he could not have known about his appellate rights, including his right to appeal for a compensable rating and/or an earlier effective date.  Therefore, the October 1955 rating decision granting service connection for schizophrenic reaction, recovered, never became a final and binding determination regarding these "downstream" issues since he was not given opportunity to separately appeal them.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  So, accepting this, resolution of this appeal ultimately turns on whether he is entitled to an effective date earlier than September 9, 2009, for the higher 100 percent rating he now has for his acquired psychiatric disability, which since has been recharacterized as PTSD with bipolar 2 disorder and hypomanic.  But merely because he since has shown his entitlement to this higher rating is not reason enough, alone, to conclude he necessarily was entitled to this higher rating way back then - at the time of his August 1955 claim.  Indeed, the Board previously indicated this when previously adjudicating this claim, citing the holding in Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (date of entitlement to award of benefits, i.e., service connection, does not necessarily coincide with the date entitled to a certain rating).


In September 1955, when the Veteran first claimed entitlement to service connection for an acquired psychiatric disability (described at the time as "nervousness"), he was afforded a VA compensation examination that same month.  During the evaluation he indicated that he had experienced nervous trouble in the Army and even had had a nervous breakdown.  He stated that he could not tolerate a lot of noise, but that he slept well, had a good appetite, and did not have any stomach troubles.  He complained of headaches when he was "too hot or overworked."  He said he went to the movies, drank beer, sang, danced, went bowling and fishing, and attended church regularly.  He added that, at times, he did not feel entirely sure of himself but that he enjoyed being around people.

On objective clinical examination, the VA examiner found no neurological or psychiatric problems or issues.  The examiner observed the Veteran was pleasant, cooperative, and in good contact with his surroundings.  He was deemed to have been making a satisfactory industrial and social adjustment, and there was no evidence of a psychotic trend, hallucinations, or delusions.  He was diagnosed with schizophrenic reaction, acute, recovered, based on his treatment and diagnosis of this condition during his service.

At the time of his initial claim, his schizophrenic reaction was rated using the Schedule for Rating Disabilities, 1945 ed., presumably under psychoses, Diagnostic Code (DC) 9000-04.  Under DC 9000-04, a 100 percent rating was warranted for dementia praecox requiring institutional care, definitely deteriorated, or with delusions, inaccessibility, stereotype, or other psychotic symptomatology of sufficient severity to produce complete social and industrial incapacity.  A 70 percent rating was warranted following a period of total incapacity, with definite manifestations of psychoses, such as retardation, withdrawal, apathy, irrelevant responses, ideas of reference, etc., of sufficient severity to produce severe impairment of social and industrial adaptability.  For dementia praecox in partial remission, following total incapacity as above, with lesser symptomatology such as to produce:  (a) considerable impairment of social and industrial adaptability, a 50 percent rating is warranted; (b) definite impairment of social and industrial adaptability, a 40 percent rating was warranted; and (c) slight impairment of social and industrial adaptability, a 10 percent rating was warranted.

For dementia praecox in complete remission, the following ratings applied:  following a psychotic period that required hospitalization for one year or more, following the convalescent rating, a 50 percent rating was warranted for the first year and a 10 percent rating was warranted thereafter; following a psychotic period requiring hospitalization for six months to one year, following the convalescent rating, a 30 percent rating was warranted for the first year and a 10 percent rating was warranted thereafter; following a psychotic period requiring hospitalization from three to six months, a 10 percent rating was warranted for the first year and a 10 percent rating was warranted thereafter; and following a psychotic period that did not require hospitalization of at least three months, a 0 percent rating was warranted.

A review of the Veteran's service personnel records (SPRs) and STRs show that he was hospitalized at Fort Hood Army Hospital for psychiatric-related problems from approximately September 5 to 19, 1951, before being returned to his unit for a trial of duty.  He was readmitted on October 13, 1951 until around his August 1952 separation.  Because these records concerning his service show he was hospitalized for between six months to one year for an acute schizophrenic reaction that was eventually determined to be in complete remission, he is entitled to a 30 percent rating from the date of his claim for one year, so from August 3, 1955 to August 3, 1956.  However, as the Rating Schedule from back then makes clear, the 30 percent rating is only warranted for a year.  Thus, based on the results of the VA examination at the time, in September 1955, reassessing the severity of his disability, there are no grounds for assigning the higher 100 percent rating that he now has back to that much earlier point in time.

The next instance of psychiatric complaints, treatment or evaluation was when he had a VA mental health assessment on September 9, 2009, so decades later.  In its prior decision, the Board resultantly granted the 100 percent rating retroactively effective from that date since it was during the year immediately preceding the receipt of his claim for a higher rating for this service-connected disability in November 2009.  In other words, that was when it was first factually ascertainable that he was entitled to this higher (and maximum possible) rating for this disability.  See 38 C.F.R. § 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126 (1997); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

As there is no other evidence of record from during those many intervening years, the Board simply does not have the evidence to warrant granting an effective date for the 100 percent rating prior to that date (September 9, 2009).  The available evidence does not show the Veteran had the required symptoms and consequent social and occupational impairment prior to September 9, 2009, to warrant assigning the 100 percent rating.

While the Board certainly is sympathetic to his arguments, the preponderance of the evidence is against his claim for an effective date earlier than September 9, 2009, for the 100 percent rating for his acquired psychiatric disability.  This effective date coincides with the date that it was factually ascertainable he was entitled to this greater rating.  However, the Board does find that a 30 percent rating was warranted for his acquired psychiatric disability from August 3, 1955 to August 3, 1956, and then a 10 percent rating (rather than just a 0 percent rating).  In making these determinations, the Board has considered the doctrine of reasonable doubt, but because the preponderance of the evidence is against the claim for an earlier effective date for the 100 percent rating, this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

The claim of entitlement to an effective date earlier than September 9, 2009, for the 100 percent rating for the acquired psychiatric disability, now characterized as PTSD with bipolar 2 disorder and hypomanic (previously evaluated as schizophrenia, unspecified) is denied.

However, a 30 percent rating is warranted for this acquired psychiatric disability from August 3, 1955 to August 3, 1956, then a 10 percent rating until the 100 percent rating as of September 9, 2009.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


